Exhibit 10.1
[offerlettersiegalimage1.jpg]



March 14, 2013


Jeffrey T. Siegal, CPA
9803 NE 83rd Court
Vancouver, WA 98662


Dear Jeff:


It gives me great pleasure to extend an offer of employment to you as Vice
President and Chief Financial Officer (CFO) of Key Technology. In this capacity,
you will report directly to me. You will be based out of our headquarters in
Walla Walla, Washington and we expect that you will permanently relocate
yourself to the area within a reasonable period of time, not to exceed 2 months
from your official date of hire. I anticipate your start date to be Monday,
April 15, 2013.


Jeff, I feel this position will greatly expand your career development and
provide you an exciting opportunity to further the integrity, continuity, and
accomplishments of the Finance and Accounting team. We believe your
contributions to the future of the company will be significant and we judge your
fit with the organization to be very good.


Please note that your employment with Key Technology is contingent upon
successfully completing a pre-employment drug screen, and criminal history,
social security, education and reference checks. Human Resources will make the
necessary arrangements with you once you have accepted the position. In the
meantime, please complete and return to Human Resources the enclosed employment
application and background authorization. A Summary of Your Rights Under the
Fair Credit Reporting Act is also enclosed for your review.


Your compensation structure is as follows:


Exempt Annual Compensation:
$200,000 per calendar year, paid bi-weekly at the rate of $7,692.31


Annual Performance Incentive Plan:
Annual Performance Incentive Plan is set at 100% of annual compensation
(prorated for FY’13). A formal written performance plan document will be
provided to you following the acceptance of this position; however, the initial
performance plan will be based on exceeding our operating income targets for
fiscal 2013, which ends on September 30, 2013.


Long-Term Incentive Plan (LTIP):
Key has a Long-Term Incentive Plan that takes the form of restricted stock
grants. The restricted stock grants to management staff are awarded on a
discretionary and periodic basis by the Board of Directors. The number of shares
awarded to each individual is determined as a function of their personal
contribution and the stock price at the time of the grant. These grants may take
the form of employment-based and/or performance-based restricted stock.



150 Avery, Walla Walla, WA USA 99362-1668
Telephone: 509-529-2161 • Human Resources Fax: 509-394-3474



--------------------------------------------------------------------------------



Page 2

For your first restricted stock award, I am pleased to offer you 2013-2015 long
term performance-based stock award targeted at 100% of your starting annual base
compensation. This award will be effective on your first day of employment and
the number of shares will be determined by the closing market price for Key’s
Common Stock on that day. Your Long-Term Incentive award is based upon the
achievement of specific corporate results and metrics as determined by the CEO
and the Compensation and Management Development Committee of the Company’s Board
of Directors.


The vesting of these restricted shares is also subject to your continued
employment through December 15, 2015. The sale of these shares is subject to you
retaining a percentage of these shares while you are employed with Key
Technology.


Benefits:
Provided we receive your completed enrollment forms, your group health, life,
disability, and other standard benefit coverage will begin on your first day of
employment. Beginning with your first pay period, you will accrue vacation at
the rate of 6.154 hours per pay period (160 hours per year). You must complete
six months of service prior to using accrued vacation time. You will be eligible
to participate in our 401(k) and Employee Stock Purchase Plan per the plan
documents.


Relocation:
We will reimburse you for one, two-day house hunting trip to Walla Walla. This
includes coach airfare; a rental car, fuel, the cost of reasonable lodging and
meals. We respectfully request that you use Key’s preferred travel agency, World
Wide Travel, for your travel arrangements. Their contact number is 509-525-8040.
Please contact Valerie Ngaden in Human Resources if you have questions or would
like to be put in contact with a local real estate agent.


Human Resources will also arrange for packing and transport of normal household
goods to Walla Walla through Swartz Moving/United Van Lines. We will pay for up
to four months of temporary housing from your date of hire. If you secure a
permanent residence before the end of the 4 months of temporary housing, you
will not receive payment for the unused temporary housing fee. Please note this
program does not cover expenses related to selling your current home or expenses
related to the purchase of a home in Walla Walla.


Key will provide you with an Incidental Relocation Expense Allowance in the
amount of $20,000, less statutory taxes, to be paid to you within 30 days of
completing the move of your primary residence to Walla Walla. CEO will work with
Jeff in good faith to help ensure he is not materially adversely impacted
financially from his transition to Walla Walla based upon approved related costs
and tax consequences.


If you choose not to relocate to Walla Walla within 2 months of your date of
hire the incidental relocation expense allowance offer will be automatically
revoked.


In the event you choose to leave your employment with the Company during the
first year of your employment, you will reimburse, on a pro-rata basis, the
incidental expense allowance up to the point that your separation notice is
given.





150 Avery, Walla Walla, WA USA 99362-1668
Telephone: 509-529-2161 • Human Resources Fax: 509-394-3474



--------------------------------------------------------------------------------



Page 3





I-9 Requirement:
It is required by law that all persons working in the United States must provide
proof of their employment eligibility by furnishing their employer with
appropriate documentation on the first day of employment. Therefore, should you
accept our offer; we will need to verify the appropriate identification detailed
in the lists attached (one from List A – or – one from List B and one from List
C). Please let us know in advance of any complications.


Jeff, we look forward to your acceptance and to your joining the Company. Should
you have any questions or need clarification about any of the terms in this
offer, please don’t hesitate to contact me.


In order to officially confirm your acceptance of this offer of employment
(subject to the contingencies noted above), please sign the attached
confirmation page and return it to the Human Resources department as soon as
possible. The letter is yours to keep. This offer shall remain open for seven
(7) days from the date of this letter. Please note that it is our intention to
keep your acceptance of this position confidential until you have had the
opportunity to notify your current employer. We will not make any public
releases until you have advised us that you have communicated your intentions.


I personally look forward to working with you again and having you work at a
great Company, Key Technology.


Sincerely,


/s/ John J. Ehren


John J. Ehren
President and CEO


CC:    Human Resources


Enc.:    Summary of Your Rights Under the Fair Credit Reporting Act
List of Acceptable Documents for I-9 compliance
Employment Application
AcraNet Form









150 Avery, Walla Walla, WA USA 99362-1668
Telephone: 509-529-2161 • Human Resources Fax: 509-394-3474



--------------------------------------------------------------------------------



Page 4

EMPLOYMENT CONFIRMATION


I, Jeffrey T. Siegal, accept Key Technology, Inc.’s offer of employment for the
position of be Vice President and Chief Financial Officer (CFO). I understand
and agree to the terms and conditions of the employment offer as described in my
offer letter. I also acknowledge that the employment is of an “at will” nature,
which means that I may resign at any time and my Employer may discharge me at
any time, with or without cause.




/s/ Jeffrey T. Siegal
Jeffrey T. Siegal
 
March 15, 2013
Date
 
 
 
/s/ John J. Ehren
John J. Ehren
President and CEO
 
March 15, 2013
Date




150 Avery, Walla Walla, WA USA 99362-1668
Telephone: 509-529-2161 • Human Resources Fax: 509-394-3474

